318 F.2d 323
UNITED STATES of America, Plaintiff-Appellee,v.Kenneth Adams TOLLIVER, Defendant-Appellant.
No. 15216.
United States Court of Appeals Sixth Circuit.
June 20, 1963.

Appeal from United States District Court; Frank J. Battisti, J.


1
Seymour A. Terrell, Cleveland, Ohio (Terrell, Williams & Salim, Cleveland, Ohio, on the brief), for appellant.


2
Nathaniel R. Jones, Asst. U. S. Atty., Cleveland, Ohio (Mrele M. McCurdy, U. S. Atty., C. M. Diamond, Gerald J. Celebrezze, Asst. U. S. Attys., Cleveland, Ohio, on the brief), for appellee.


3
Before O'SULLIVAN, Circuit Judge, and WILSON and FOX, District Judges.

ORDER.

4
This Cause having come on to be heard upon the record, briefs and appendices, and upon the arguments of counsel, and upon due consideration thereof,


5
It Is Ordered that the judgment of the District Court be, and it is, hereby affirmed.